PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Paul, Cleveland
Application No. 16/729,186
Filed: 27 Dec 2019
For: AUTOMOBILE VISOR ORGANIZER FOR STORING DOCUMENTS AND A MOBILE DEVICE
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition for revival of an application for patent abandoned unintentionally under 37 CFR 1.137(a) filed March 3, 2021.  

This application became abandoned for failure to file a timely and proper reply to the Notice to File Missing Parts of Nonprovisional Application mailed January 23, 2020. The Notice to File Missing Parts set a period of two months from the mailing date of the Notice to reply. No extensions of time were obtained. Accordingly, the application became abandoned on March 24, 2020. On September 23, 2020, the Office issued a Notice of Abandonment. 

A grantable petition under 37 CFR 1.137(a) must be accompanied by: 

The reply required to the outstanding Office action or notice, unless previously filed;
The petition fee as set forth in § 1.17(m); 
A statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition was unintentional.  The Director may require additional information where there is a question whether the delay was unintentional.

The present petition does not meet item (1) above. 

The decision of January 19, 2021, stated there was an outstanding fee balance due to the USPTO, not that there were remaining funds owed to applicant. With the present petition, applicant has failed to pay the required surcharge. 

Additionally, applicant did not pay the processing fee as set forth in 37 CFR 1.17(i) with a separate grantable request under 37 CFR 1.48(f). The Offices notes that applicant is not entitled to pay fees in the micro entity amount until applicant files a grantable request under 37 CFR 1.48(f) to correct the inventor’s name. The Office further notes that applicant improperly included both the request for correction of the inventor’s name under 37 CFR 1.48(f) and the petition under 37 CFR 1.137(a) within the body of the present petition to revive. “Since different matters may be considered by different branches or sections of the Office, each distinct subject, inquiry or order must be contained in a separate paper to avoid confusion and delay in answering papers dealing with different subjects.”  37 CFR 1.4(b). 

The Office of Patent Application Processing handles requests for correction of an inventor’s name under 37 CFR 1.48(f). The Office of Petitions decides petitions to revive applications under 37 CFR 1.137(a). As request under 37 CFR 1.48(f) and the petition under 37 CFR 1.137(a) are decided by different branches of the USPTO, applicant must re-file the request for correction of inventor’s name with the required processing fee under 37 CFR 1.17(i) and the petition to revive (see attached form PTO/SB/64) with payment of the surcharge as separate papers. No additional petition fee under 37 CFR 1.17(m) is required. 

In view of the above, the petition under 37 CFR 1.137(a) is dismissed.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted. 

Further correspondence with respect to this matter should submitted by one of the following mediums:

By mail:		Mail Stop Petition
			Commissioner for Patents
			P.O. Box 1450
			Alexandria, VA 22313-1450

By FAX:		(571) 273-8300
Attn: Office of Petitions
			
By hand:		Customer Service Window
			Randolph Building
			401 Dulany Street
			Alexandria, VA 22314

By internet:		EFS-Web 

Telephone inquiries related to this decision may be directed to the undersigned at (571) 272-3211.

/CHRISTINA T DONNELL/Attorney Advisor, OPET                                                                                                                                                                                                        

Enclosure: Petition to Revive Form – PTO/SB/64